Case 1:21-cr-00247-PAE Document 16-2 Filed 05/13/21 Page 1 of 3

 

1.Business article
2. February 2020 bank
statement and December 2020
= bank statement

5 | 3. Front and back of DL

 

a
sly
i

be

2/11/2021 8:35:31 PM(UTC-8)

 

 

eT Vater

The price is $37.500 and it comes
with the 4 ids and Moorish red
passport from Morocco ma

8 2/12/2021 8:02:04 AM(UTC-8)

 

 

 

 

Bank Amos

And that makes you a nationalist
across the world @)

8 2/12/2021 8:02:15 AM(UTC-8)

   
 

Sources (1)

Bank Amos

I'm waiting to find out how long
the process will take then we can
start

a PY Uya sara Aue Ey

ee Ea eee ey Zl Aa Ho 1 ANE Ba

BLE big

 

Super
Beier oe alee)

 
Case 1:21-cr-00247-PAE Document 16-2 Filed 05/13/21 Page 2 of 3

    
   
  

image/jpeg
f9796692-3941-476b-...
https://mmg.whatsap...

2/12/2021 8:06:07 AM(UTC-8)

 

 

 

 

 

 

 

 

Sources (2)

I can go anywhere in the world
@® without a visa

Oi grracae te)

Reet
Missed Voice Call
Ree re yaa akon)

 

Sources (1)

ET aU eed

What's good?
INE Ee cots cae taelethe

 

Sources (1)

Gy VEE aus
Case 1:21-cr-00247-PAE Document 16-2 Filed 05/13/21 Page 3 of 3

 
